Citation Nr: 0307607	
Decision Date: 04/22/03    Archive Date: 04/30/03	

DOCKET NO.  01-08 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of a gastrectomy and gastrojejunostomy for 
duodenal ulcer. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1944 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
VARO in Detroit, Michigan, which granted service connection 
for residuals of a gastrectomy and gastrojejunostomy for 
duodenal ulcer and assigned a 20 percent disability rating, 
effective September 4, 1998.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained.

2.  Manifestations of the veteran's gastrointestinal disorder 
include nausea, periods of vomiting, weight loss, abdominal 
bloating, and heartburn.  The residuals of his multiple 
gastric surgeries result in severe impairment.  


CONCLUSION OF LAW

The schedular criteria for a disability evaluation of 
60 percent for the veteran's residuals of a gastrectomy and 
gastrojejunostomy for duodenal ulcer have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 4.1-4.14, 4.110-4.114, Diagnostic 
Codes 7305-7308 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-475, 114 Stat. 2096, became effective 
during the pendency of this appeal, the Board finds it 
unnecessary to address its applicability to this appeal in 
view of the disposition reached herein.  The Board notes, 
however, that the veteran was asked to provide additional 
records pertaining to his gastrointestinal disorder and he 
has done so.  Additionally, in early 2003 he was accorded a 
special gastroenterology examination by VA.  

Disability evaluations are determined by comparing current 
symptomatology with the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  When a question arises as to which of two 
disability ratings apply under a particular diagnostic code, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for the higher 
rating.  38 C.F.R. § 4.7.  After a careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Historically, a July 2001 rating decision granted service 
connection for a gastrointestinal disorder, classified for 
rating purposes as status post partial gastrectomy and 
gastrojejunostomy for duodenal ulcer, and assigned a 
20 percent disability rating, effective September 4, 1998, 
under Diagnostic Codes 7305-7308.  

Under Code 7308, a 20 percent evaluation is assigned for a 
mild disability with infrequent episodes of epigastric 
distress with characteristic mild circulatory symptoms or 
continuous mild manifestations.  The next higher evaluation 
of 40 percent is assigned for a moderate disability with less 
frequent episodes of epigastric distress with characteristic 
mild circulatory symptoms after meals, but with diarrhea and 
weight loss.  The maximum rating of 60 percent is assigned 
when the disability is severe, associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.  38 C.F.R. § 4.114, Code 7308.  

Another potentially applicable diagnostic code is Diagnostic 
Code 7305 for duodenal ulcer disease.  Under that code, a 
20 percent evaluation is assigned for a moderate disability 
with recurring episodes of severe symptoms 2 or 3 times a 
year, averaging 10 days in duration or with continuous 
moderate manifestations.  The next higher rating of 
40 percent is for assignment when there is a moderately 
severe duodenal ulcer which is less than severe, but with 
impairment of health manifested by anemia and weight loss or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  The maximum 
rating of 60 percent is for assignment when the ulcer disease 
is severe, with pain only partially relieved by standard 
ulcer therapy, pruritic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  38 C.F.R. 
§ 4.114, Code 7305.  

Evidence for consideration in connection with the claim 
consists of private medical records and reports of VA 
examinations.

The records include the report of a VA gastrointestinal 
examination accorded the veteran in July 2001.  The veteran 
stated that he currently was having on and off problems with 
abdominal pain and vomiting.  He stated that his discomfort 
was usually relieved with antacids and he was careful to 
watch his diet.  He was taking Pepcid AC twice daily, and 
Amphojel.  

On examination it was noted the veteran was 5 feet 7 inches 
tall and weighed 157 pounds.  The abdomen was soft and 
nontender, without masses or organomegaly.  An upper 
gastrointestinal series reportedly showed no evidence of 
ulceration.  Notation was made of a small hiatal hernia with 
reflux.  The veteran's white blood cell count was elevated.  
Hemoglobin and hematocrit were listed as 13.9 and 42.4 
respectively.  The assessments were:  Status post partial 
gastrectomy and gastrojejunostomy for duodenal ulcer, remote; 
hiatal hernia with reflux.  

In September 2001, John Mullally, M.D., stated the veteran 
had been under his care for peptic ulcer disease.  The 
physician indicated the veteran had severe symptoms that 
included nausea, sweating, circulatory disturbance after 
meals, diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  

Treatment records from Dr. Mullally were subsequently 
associated with the claims folder.  They reflect the veteran 
was seen on periodic occasions up to early 2003 for various 
complaints.  At the time of one such visit in December 2002, 
notation was made that the veteran had gastroesophageal 
reflux disease which was relieved by Prevacid.  

Of record is a report of a February 2003 VA gastroenterology 
unit visit.  The veteran's claims folder, his hospital chart, 
and the reports from Dr. Mullally were reviewed.  It was 
noted the veteran had had several surgical procedures, 
including pyloroplasty and vagotomy.  In 1976 he had partial 
gastrectomy.  In 1985 he had gastric outlet obstruction and 
had revision of a gastrojejunostomy.  Since that time he had 
reportedly had recurrent upper abdominal pain with nausea and 
intermittent vomiting.  Additionally, he had retrosternal 
heartburn.  The symptoms were noted to be primarily at night 
and to have become more frequent over the past few years.  An 
upper gastrointestinal barium study done in July 2001 showed 
a sliding hiatal hernia with reflux and ulceration in the 
distal esophagus.  Esophagogastro- duodenoscopic examination 
in April 2001 reportedly showed status post partial 
gastrectomy, with poor emptying of the gastric remnant with 
retained food and secretions.  The distal esophagus 
reportedly showed short lesions consistent with esophagitis.

It was stated that for the past few months the veteran had 
been having severe gastroesophageal reflux disease symptoms 
with nausea every other night and vomiting 5 to 6 times a 
month.  Also, he had lost some weight.  Currently, his weight 
was 158 pounds.  Further, he complained of abdominal bloating 
and 2 to 4 loose bowel movements in the morning only.  He was 
taking 30 milligrams of Prevacid twice daily with partial 
relief of his symptoms.  He also stated that antacids also 
helped.  

Current examination findings included a soft abdomen, a 
tender epigastrium, and scars.  Bowel sounds were normal and 
no mass was palpable.

The examiner stated the veteran had a history of peptic ulcer 
disease and was status post multiple gastric surgeries.  The 
examiner opined that the veteran currently had severe 
gastroesophageal reflux disease symptoms which were likely 
due to biliary reflux related to the gastric surgeries he had 
undergone and impaired gastric emptying which might be 
related to the vagotomy.  

From a review of the pertinent evidence of record, the Board 
finds that the veteran's gastrointestinal disability picture 
is most accurately described as severely incapacitating.  
This equates to a 60 percent rating under the provisions of 
Diagnostic Code 7308, particularly with resolution of all 
reasonable doubt in the veteran's favor.  Both the veteran's 
principal treating physician, Dr. Mullally, and the VA 
physician who conducted the February 2003 gastroenterology 
examination, have described the veteran's service-connected 
symptomatology as severe in degree.  Notation has been made 
of the number of pertinent surgeries the veteran has 
undergone over the years and of his continuing problems, to 
include nausea, reports of vomiting, abdominal bloating, and 
loose bowel movements.  At the time of the most recent 
examination it was indicated that medication the veteran was 
taking for his symptomatology was providing him with only 
partial relief of his symptoms.  The veteran's private 
physician and the VA physician also referred to weight loss 
as well.  The undersigned therefore agrees with the 
description by both the veteran's principal treating 
physician and the VA physician that the disability picture is 
best described as severe in degree.  Therefore, a disability 
rating of 60 percent for the veteran's gastrointestinal 
disease is in order.  


ORDER

A disability rating of 60 percent for the veteran's residuals 
of partial gastrectomy and gastrojejunostomy for duodenal 
ulcer is granted, subject to the laws and regulations 
governing the payment of monetary awards.  



____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

